Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Joy and Evergreen Petro, Inc.
d/b/a Sunoco,

Respondent.
Docket No. C-15-2362
FDA Docket No. FDA-2015-H-1536
Decision No. CR4698

Date: September 6, 2016

INITIAL DECISION

I sustain the determination of the Center for Tobacco Products (CTP) of the
United States Food and Drug Administration (FDA) to impose a civil money
penalty of $11,000 against Respondent, Joy and Evergreen Petro, Inc.

I. Background

Respondent requested a hearing in order to challenge CTP’s determination to
impose an $11,000 civil money penalty against it. CTP filed a brief plus seven
proposed exhibits that are identified as CTP Ex. 1- CTP Ex. 7. It also filed a
stipulation in which it averred that it did not contest Respondent’s assertions
concerning its business income. Respondent filed a brief plus five proposed
exhibits that are identified as Respondent’s Exhibit 1-Respondent’s Ex. 4; and
Respondent’s Exhibit 7.'

I scheduled an in-person hearing so that the parties would have the opportunity to
cross-examine each other’s witnesses. Neither CTP nor Respondent indicated a
desire to conduct cross-examination. Therefore, I canceled the hearing but
allowed the parties an opportunity to file written objections to proposed exhibits.
Neither party filed objections.

I receive the parties’ proposed exhibits and stipulation into evidence and decide
this case based on their written exchanges.

II. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether Respondent violated regulations governing the sale of
tobacco products to minors and whether a civil money penalty of $ 11,000 is
reasonable.

B. Findings of Fact and Conclusions of Law

There is no dispute in this case that Respondent is a business that sells tobacco
products to the general public.

CTP determined to impose a civil money penalty against Respondent pursuant to
the authority conferred by the Federal Food, Drug, and Cosmetic Act (Act) and
implementing regulations at Part 21 of the Code of Federal Regulations (C.F.R.).
The Act prohibits the misbranding of tobacco products while they are held for sale
after shipment in interstate commerce. 21 U.S.C. § 331(k). FDA and its agency,
CTP, may seek civil money penalties from any person who violates the Act’s
requirements as they relate to the sale of tobacco products. 21 U.S.C. § 331(f)(9).
The sale of tobacco products to an individual who is under the age of 18 and the
failure to verify the photographic identification of an individual who is not over
the age of 26 are violations of implementing regulations. 21 C.F.R. §§ 1140.14(a),
(b)C).

' Respondent initially filed a total of eight exhibits. Three of these exhibits
(Respondent’s Exhibits 5, 6 and 8) consisted of excerpts from federal income tax
returns. These exhibits were made unnecessary because CTP stipulated as to
Respondent’s business income. Therefore, I ordered them returned to Respondent.
The alleged violations that are at issue here are not the first instance in which
Respondent was charged with violating law and regulations concerning the sale of
tobacco products. CTP filed a previous administrative complaint against
Respondent on September 9, 2014, alleging that Respondent: on March 29, 2014
unlawfully sold tobacco products to a minor and failed to verify the minor
purchaser’s age by means of photographic identification; and on April 9, 2014
unlawfully sold single cigarettes to customers. In that complaint CTP alleged
additionally that on October 19, 2013 Respondent also had unlawfully sold
cigarettes to a minor and failed to verify the minor’s age by means of photographic
identification. CTP Ex. 1. These previous allegations of noncompliance are
administratively final and are not subject to challenge by Respondent. On October
8, 2014, Respondent’s attorney signed an acknowledgment in which Respondent
admitted to the allegations in the September 9, 2014 complaint and waived the
right to challenge these allegations.

What are at issue here are two additional alleged violations by Respondent that
allegedly occurred on January 10, 2015. CTP alleges that, on that date
Respondent unlawfully sold cigarettes to a minor and failed to verify the minor’s
age through photographic identification, in violation of 21 C.F.R. § 1140.14(a) and
(b)C).

CTP offered uncontroverted proof that Respondent violated the law as is alleged.
That proof consists of the sworn testimony of Timothy Shafto, an FDA-
commissioned officer charged with inspecting retail establishments for possible
unlawful sales of tobacco products, as well as corroborating photographs. CTP
Ex. 4. Mr. Shafto testified that, on January 10, 2015, he went to Respondent’s
place of business in the company of a minor. Id. at 2. He verified that the minor
had photographic identification in her possession and did not possess any tobacco
products. Id. He entered Respondent’s business with the minor and then
witnessed an employee of the business sell the minor a package of cigarettes
without checking the minor’s identification. Id. at 3. Mr. Shafto took possession
of the package of cigarettes, labeled them with an identification number and the
date and time of purchase, and made photographs of the package. Id. at 3, 9-10.

I find CTP’s evidence to be conclusive proof of an unlawful sale by Respondent of
tobacco products to a minor and failure to check identification. Respondent

offered no evidence to rebut CTP’s evidence. Respondent asserted only that it is
in position to affirm or deny the evidence offered by CTP.

CTP proposes to impose a civil money penalty of $11,000 based on the fact that
Respondent committed six violations of law in the period commencing October
19, 2013 and running through January 10, 2015. The proposed penalty is the
maximum allowed by law. 21 C.F.R. § 17.2.

I find that the evidence amply justifies the penalty sought by CTP. Respondent is
not only a repeat offender but it has on multiple occasions sold a dangerously
addictive product to minors, individuals who are among the most vulnerable in our
society. It has done so in the face of repeated warnings by CTP of the adverse
consequences of unlawful sales of tobacco products and in the face of findings of
prior violations of law.

Respondent contends that it lacks the financial wherewithal to pay a civil money
penalty of $11,000, going so far as to contend that a penalty in that amount would
effectively put it out of business. As support for this assertion Respondent
contends that its ordinary business income in 2013 was only J, reduced
further to JM in 2014. CTP stipulated to these amounts and I accept them as
accurate.

However, I find that the evidence offered by Respondent is insufficient to prove
that it lacks the wherewithal to pay an $11,000 civil money penalty. Respondent’s
business income is not irrelevant to the issue of its ability to pay a penalty. But, it
is inadequate; standing by itself, to prove that Respondent is incapable of paying
the penalty that is at issue here. Respondent has provided no evidence as to its
assets — no proof as to its cash reserves, its creditworthiness, or other potential
sources of capital — all of which are highly relevant to the issue of ability to pay a
penalty.

/s/
Steven T. Kessel
Administrative Law Judge

